PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/575,488
Filing Date: 19 Sep 2019
Appellant(s): Vinci et al.



__________________
Michael L. Wise, Reg. No.  55,734
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 16, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 21, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim(s) 1-5, 10, 14-17, & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loftus et al. (US 2015/0219706).
Claim(s) 1, 7-9, 14 & 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vinci et al. (US 2017/0305402).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loftus et al. (US 2015/0219706) in view of "The attached DigiKey article Snippet dated May 19, 2016".
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loftus et al. (US 2015/0219706) in view of Webb et al. (US 8,861,947).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loftus et al. (US 2015/0219706).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loftus et al. (US 2015/0219706) in view of Bertness et al. (US 2005/0035752).

(2) Response to Argument
	Regarding Appellant’s arguments to claims 1-4, 10, 14-17, & 20, Appellant contests that the 102(a)(1) rejection using the Loftus (US 2015/0219706) reference is improper because even though Loftus describes the inclusion of an optional current sensor at  Par. [0023], Loftus fails to describe that the microprocessor 114 uses data from that current sensor to control the switches 112 in the manner required by independent claims 1 & 14.  Appellant asserts that an inherency argument is required in order for Loftus to anticipate all of claims 1 & 14 because although Loftus indicates that the current sensor may provide “a more accurate leakage current reading,” it says nothing about providing that current data to the microprocessor 114 in a manner that would allow the microprocessor 114 to at least in part act on that data. 
	The Examiner has fully considered the above argument, but respectfully disagrees.  Looking at Figs 2 & 3, and Paragraphs [0020-0023], Loftus fully anticipates claims 1 & 14.  In Paragraph [0021] Loftus teaches that during operation a terminal of a battery cell 108 is selectively connected to the leakage bus 106 via one or more associated source switches 122 under control from the microprocessor 114.  Further Loftus teaches in Paragraph [0021] that an array of parallel resistors 116 and capacitors 118 each with different values of resistance and capacitance, are selectively switched on by one or more level switches 112 via the microprocessor 114 in order to provide the desired real or complex impedance in the leakage circuit 106 or path 104.  
After clearly teaching that the microprocessor is capable of selectively switching on and off the array of parallel resistors 116, and capacitors 118 for the purpose of providing the desired real or complex impedance, paragraph [0023] goes on to teach 
Therefore, we see that the Microprocessor of Loftus (Fig. 3 Item 114) at least in part adjusts the desired impedance value (Z) by selectively controlling the individual switches of the switching arrays (Fig. 3 Items 122 & or 112), thereby manipulating the sensed voltage value (V) over the current value (I).  The current value (I) is necessary in order to improve the isolation monitor performance tool’s performance, paragraph [0023], and provide an accurate performance testing of the isolation abilities of the battery energy control module (BECM) Item 36 of Fig. 2. & Par. [0020 & 0023].   
Furthermore Appellant’s claim language of “at least in part” is open to a very broad  interpretation.   Arguably the mere fact that Loftus teaches the selective control of a switching array for the purpose of adjusting an impedance (Z) teaches that the microcontroller “at least in part”  is operating based upon (V) voltage and (I) current data, as impedance is defined as Z = V/I.
Appellant further asserts that that the 102(a)(1) rejection of claims 1-4, 10, 14-17, & 20 using the Loftus (US 2015/0219706) reference is improper because Loftus’s FIG. 3 shows the microprocessor 114 as only having an input from external communications 124. No input signals are indicated as coming from any other source, including leakage 
Appellant’s argument has been fully considered, but once again Examiner disagrees because figure 3 is a simplified drawing and the current sensor on either leakage bus 106 or leakage destination bus 104 is not shown within the figure; therefore, there is no reason to include any other input signals.  
Finally, Appellant asserts that the sensor data could potentially be provided to something other than the microprocessor 114 like a display.  
	The Examiner has fully considered the above argument but respectfully disagrees.  Appellant has argued that the current sensor data could be sent to a display, or other device; however, Appellant has not cited to a device or item actually contained within the Loftus teaching.  This assumption would therefore require devices or items not actually taught by Loftus to be used thereby going beyond the scope of the Loftus teaching.  
	 Regarding claims 5 & 15, Appellant has argued that these claims are believed to be patentable over Loftus at least due to their dependence on independent claims 1 & 14.  At the same time dependent claims 5 & 15 are believed to contain independently patentable subject matter, specifically controlling the plurality of switches at least in part based on the measured temperature.  
Appellant’s first argument has been fully considered, but it has been found to be moot since independent claims 1 & 14 are argued to be anticipated by Loftus above.  
Appellant’s second argument has been fully considered, but Examiner respectfully disagrees.  Loftus teaches in Figs 2 & 3 Items 42, 36 & 114 and Paragraphs 
Regarding Appellant’s arguments to claims 1, 7-9, 14, 18 & 19, Appellant contests that the 102(a)(1) rejection using the Vinci (US 2017/0305402) reference is improper because Vinci fails to describe a) current monitoring circuitry operative to measure a current and b) microcontroller circuitry operative to control the plurality of switches at least in part based on data from the current monitoring circuitry. 
Appellant’s argument has been fully considered, but Examiner respectfully disagrees.   Looking at Vinci, the Abstract, Figs. 1-4 and Paragraphs [0003], [0017] and [0023-0024] claims 1 & 14 are anticipated.  Vinci states first in the abstract that “The brake simulation circuitry sequentially applies several parallel resistors to the brake control signal in response to commands received from the data processor. These parallel resistors cause the load current on the brake controller to ramp up, mimicking the electrical signature of electric trailer brakes.” Paragraph [0003] elaborates further stating that most electric brake controllers are looking for a rising current function created when a voltage is applied across an inductor to indicate that the electric brakes are properly connected and functioning.  Further most controllers periodically send a short power pulse to the brakes looking for the brake magnet signature. If the signature is lost, the tow vehicle will warn the operator that the trailer braking is either 
	Ohms law is defined as (V) voltage = Current (I) X Resistance (R); therefore, the equation can be manipulated to solve for current using the following formula, Current (I) = Voltage / Resistance.  Vinci teaches a known voltage  and resistance value. Therefore, monitoring these values and controlling the switches as a result teaches that the microcontroller 230 controls the switches Q1-Q3 at least in part (if even a small part) based on data from the current monitoring circuitry.  As a result, Vinci teaches claims 1 and 14 and subsequently claims 7-9, 18 & 19.  
Regarding claims 9 & 19, Appellant has argued that they are believed to be patentable over Vinci at least due to their dependence on independent claims 9 & 19.  At the same time dependent claims 9 & 19 are believed to contain independently patentable subject matter, specifically allowing a user to input a desired number of trailer axles to be stimulated.  
Appellant’s first argument has been fully considered, but it has been found to be moot since independent claims 1 & 14 are argued to be anticipated by Vinci above.  
Appellant’s second argument has been fully considered, but Examiner respectfully disagrees.  Vinci teaches in figure 1 the ability to adjust the breaking force 
Regarding claim 6, Appellant has argued that it is believed to be patentable over the combination of Loftus (2015/0219706) in view of Webb (US 8,861,947) at least due to its dependence on independent claim 1.
Appellant’s argument has been fully considered, but it has been found to be moot since independent claims 1 & 14 are argued to be anticipated by Loftus above.  
Regarding claim 11 Appellant has argued that they are believed to be patentable over the combination of Loftus (2015/0219706) in view of Webb (US 8,861,947) at least due to its dependence on independent claim 1.
Appellant’s argument has been fully considered, but it has been found to be moot since independent claims 1 & 14 are argued to be anticipated by Loftus above.  
Regarding claim 12 Appellant has argued that they are believed to be patentable over Loftus (2015/0219706) at least due to its dependence on independent claim 1.
Appellant’s argument has been fully considered, but it has been found to be moot since independent claims 1 & 14 are argued to be anticipated by Loftus above.  
Regarding claim 13 Appellant has argued that it is believed to be patentable over the combination of Loftus (2015/0219706) in view of Bertness (US 2005/0035752) at least due to its dependence on independent claim 1.
Appellant’s argument has been fully considered, but it has been found to be moot since independent claims 1 & 14 are argued to be anticipated by Loftus above.  

(3) Conclusion to Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL J WARMFLASH/Examiner, Art Unit 2836       
                                                                                                                                                                                                 Conferees:
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836  
                                                                                                                                                                                                      /JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.